Citation Nr: 0632539	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that declined to reopen the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for renal failure, on the basis that the 
veteran had not submitted new and material evidence.

The veteran's 38 U.S.C.A. § 1151 claim for renal failure was 
originally denied by the RO in an October 2001 rating 
decision.  The veteran filed a timely, unambiguous notice of 
disagreement with the decision in October 2001, in which he 
requested a hearing before a local hearing officer.

In March 2002, the veteran settled a medical malpractice 
administrative tort claim with VA regarding his renal failure 
for $90,000.

In an April 2002 letter to the veteran, the RO acknowledged 
that the veteran had filed a timely notice of disagreement 
with its October 2001 decision.  However, noting that the 
veteran had settled his renal failure tort claim with VA, 
requested that the veteran clarify the issue with which he 
disagreed, and stated that no action would be taken on his 
claim until VA received correspondence from the veteran.

The veteran submitted evidence for his 38 U.S.C.A. § 1151 
claim for renal failure in October 2003.  In a December 2003 
letter, the RO notified the veteran that the October 2001 RO 
decision on his claim was final, and that in order for the RO 
to reconsider the issue, new and material evidence must be 
submitted by the veteran.  The RO denied the veteran's claim 
in its January 2004 decision on the basis that the veteran 
had not introduced new and material evidence to reopen his 
claim.

However, the RO's December 2003 letter requesting that the 
veteran clarify his disagreement and noting that the veteran 
settled his tort claim for renal failure does not render its 
October 2001 rating decision a final decision.  The veteran 
entered into a settlement of $90,000 with the United States 
for his renal failure, and thus is not eligible to receive 
payments for his disability under 38 U.S.C.A. § 1151 until 
the aggregate amount of benefits which would be paid under 
38 U.S.C.A. § 1151 but for his settlement equals $90,000.  
See 38 U.S.C.A. § 1151(b)(1).  Nonetheless, the law does not 
preclude the veteran from establishing entitlement to 
benefits under 38 U.S.C.A. § 1151 for his renal failure, even 
though he entered into a tort claim settlement with the 
United States for his renal failure.  See 38 U.S.C.A. § 1151.  
Therefore, the RO had no basis for refusing to proceed with 
adjudication of the veteran's claim under 38 C.F.R. §§ 19.26 
and 19.29.

In its January 2004 rating decision, the RO rephrased the 
issue as one of new and material evidence, even though the 
October 2001 rating decision had not yet become final.  As 
the October 2001 rating decision is not final, no new and 
material evidence is required to be presented.  Rather, the 
RO should review the veteran's 38 U.S.C.A. § 1151 claim for 
renal failure on a de novo basis, and issue the veteran and 
his representative a Supplemental Statement of the Case, 
which provides the law and regulations regarding benefits 
under 38 U.S.C.A. § 1151 for his renal failure claim.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2001 notice of disagreement, the veteran 
requested a hearing before a local hearing officer, and to 
date has not been afforded such a hearing or withdrawn his 
request.  Thus, the instant case must be remanded for a 
hearing before a local hearing officer.

Also, the veteran's 38 U.S.C.A. § 1151 claim is that medical 
care provided to him at a VA hospital resulted in his renal 
failure.  However, no VA hospital records regarding such 
medical treatment have been associated with the claims 
folder.  The RO should attempt to obtain any VA hospital 
records relevant to the instant claim, and associate such 
records with the claims folder.

Finally, the veteran has not yet been provided adequate 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 as 
to the evidence needed to substantiate his 38 U.S.C.A. § 1151 
claim.  Such notice must be provided to the veteran on 
remand.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
38 U.S.C.A. § 1151 claim for renal 
failure, as well as the evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should attempt to obtain any VA 
hospital records relevant to the 
instant claim, and associate such 
records with the claims folder.

3.	The RO should schedule the veteran for 
an RO hearing on the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for renal failure.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



